Citation Nr: 0907942	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-28 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, to 
include as due to asbestos exposure, airborne toxins from 
submarine duty, or participation in Project Shipboard Hazard 
and Defense (Project SHAD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1963 to November 1966.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2007 and an October 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhodes Island.  

In the April 2007 rating decision, the RO denied service 
connection for pulmonary fibrosis to include as due to 
exposure to asbestos.  In the October 2007 rating decision, 
the RO denied service connection for the same disorder, to 
include due to participation in Project SHAD.  The Veteran 
has perfected appeals as to both rating decisions; however, 
the single issue on the cover page reflects the actual claim 
on appeal.  

In January 2009, the Veteran testified in a hearing before 
the Board at Department of Veterans Affairs in Washington, 
District of Columbia via teleconference and videoconference 
capabilities.  A transcript of that hearing is contained in 
the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran seeks service connection for pulmonary fibrosis 
to include as due to exposure to asbestos, airborne toxins 
from submarine duty, and/ or participation in Project SHAD.  
As is explained below, the Board finds that additional 
development by the RO is necessary prior to adjudication of 
this claim.

During his service with the United States Navy, the Veteran 
served aboard the U.S.S. CARBONERA, which was a diesel 
submarine built during the World War II era.  Records confirm 
that the U.S.S. CARBONERA was one of the submarines that 
participated in the "Big Tom" test during Project SHAD, and 
that the Veteran was aboard this submarine during such 
participation.  The Department of Defense has disclosed that 
Navy personnel aboard the USS CARBONERA may have been exposed 
to bacillus globiggi, zinc cadmium sulfide and beta-
propiolactone during the testing.  The Veteran also contends 
that he was constantly breathing in diesel fuel.

In October 2002, the Veteran was diagnosed with pulmonary 
fibrosis after a biopsy at Massachusetts General Hospital, A 
Teaching Affiliate of Harvard Medical School, 55 Fruit 
Street, Boston, Massachusetts 02114 (MGH).  A December 2002 
pathology report of the tissue samples are included in the 
claims file (Pathology Accession Number S02K6774); however, 
the report fails to indicate whether or not asbestos fibers 
where present in the tissue samples.  In a February 2002 
private medical statement from Dr. Rhodes (the Veteran's 
primary care physician), he stated that the Veteran's 
"exposure to asbestos, fuel, unknown chemicals caused or at 
least significantly [contributed] to his pulmonary 
fibrosis."  In another May 2007 private medical statement 
from Dr. Schwartz, a pulmonologist, she stated that a number 
of the agents that the Veteran was exposed to during his 
service have been linked as "a possible cause or aggravate 
to pulmonary fibrosis." 

Two VA pulmonologists were asked to review the record and to 
provide a medical opinion as to whether it is at least as 
likely as not that the Veteran's pulmonary fibrosis was 
related to his various exposures during his period of 
service.  They provided opinions in March 2007 and October 
2007, respectively.  Both opinions from the VA examiners were 
inclusive with respect to the etiology of the Veteran's 
current condition.  

The March 2007 VA examiner stated that based on the record 
before him, he could not determine whether the Veteran's 
disorder resulted from exposure to asbestos without 
speculating.  The VA examiner recommended that the biopsy be 
re-examined by a pathologist to specify whether there was 
evidence of asbestos exposure in the tissue samples.  There 
is no record in the claims file that this was attempted.  

The October 2007 VA examiner stated that none of the 
causative agents mentioned in the SHAD Fact Sheet have been 
directly associated with pulmonary fibrosis.  He further 
stated that there was "no available evidence that any 
exposure specifically related to SHAD could be the causative 
agent."  However, the VA examiner concluded that since "the 
disease is elusive in terms of causative agents... [a]t the 
present time, I cannot resolve the issue without resorting to 
mere speculation." 

The likely etiology of the Veteran's pulmonary fibrosis (a 
question critical to the matter at hand) remains unclear, and 
the Board finds that additional development in the form of an 
advisory opinion from Veteran's Health Administration (VHA) 
may very well be needed to resolve the medical question 
remaining.  Prior to any decision as to additional medical 
opinions, all outstanding records pertinent to this matter 
should be associated with the claims file.  

The Board notes that pathology reports did not specify what, 
if any, infiltrates were discovered in the Veteran's lungs.  
The December 2002 pathology report did not indicate whether 
the tissue samples showed evidence of asbestos in the 
Veteran's lungs.  The Board also notes that the Veteran 
recently underwent a lung transplant at the Duke University 
Medical Facility, and medical records pertaining to the 
transplant, including any associated pathology reports, have 
not been associated with the claims filed.  The RO should 
obtain copies of any outstanding pertinent records, any 
pathology reports, and any actual tissue samples that were 
known to be taken in December 2002, and that were likely 
taken at the time the Veteran underwent his recent lung 
transplant at Duke.  

The goal here is to obtain all relevant medical evidence 
available so that it may be forwarded to VHA for review in 
conjunction with the advisory opinion sought. 

In addition, the claims file does not contain any information 
pertaining to the Veteran's exposure to asbestos, if any, 
after service.  The RO should request from the Veteran any 
information identifying pertaining to exposure to asbestos 
after service. 

As a final note, the Board is aware that VHA Directive 2004-
0016 (which expires April 30, 2009), pertains to VHA's 
additional responsibilities to all veteran who are known to 
have participated in Project 112/SHAD.  There is no record in 
the claims file as to whether the Veteran has been enrolled 
by VHA pursuant to this directive.  The RO should seek to 
verify that the Veteran has been identified to VHA as a 
veteran who has participated in Project SHAD. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact 
Massachusetts General Hospital, a 
Teaching Affiliate of Harvard Medical 
School, at 55 Fruit Street, Boston, 
Massachusetts 02114, to obtain all the 
Veteran's biopsy tissue 
samples/slides/blocks, etc. (Pathology 
Accession Number S02K6774) and any 
associated reports outstanding that 
were prepared in connection with the 
December 2002 pathology report and 
have the tissue sample re-examined for 
evidence of asbestos. (Additional 
identification information includes: 
date of birth November 26, 1945; MGH 
MRN 404-53-47; date received October 
9, 2002; date reported December 11, 
2002.)   

2.  With assistance from the Veteran, 
the RO should seek to identify and 
obtain any private records of 
pertinent medical treatment that are 
not on file.  This action should 
include obtaining any pertinent 
medical records pertaining to the 
Veteran's lung transplant at the Duke 
University Medical Facility.  
Specifically, the RO should seek to 
obtain any tissue 
samples/slides/blocks and pathology 
reports. 

3.  The RO should also seek to obtain 
from the Veteran any information 
regarding his exposure to asbestos 
after service.  

4.  Once all the evidence has been 
collected and associated with the 
Veteran's claims file, the RO should 
review the claims file to ensure that 
all the foregoing requested 
development is completed, and arrange 
for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If 
any benefit sought remains denied, the 
RO should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time 
period to respond.  The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order.  No action is required of 
the appellant unless he is notified.  

The appellant need take no action until he is contacted by 
the RO (to obtain releases for the private medical records 
from Massachusetts General Hospital and Duke University 
Medical Facilities; and to provide information pertaining to 
post-service exposure to asbestos, if any).



The purpose of this remand is to obtain the evidence helpful 
in deciding the Veteran's claim and evidence that may be 
necessary for review in the formation of a VHA opinion.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

